Citation Nr: 1241854	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a higher evaluation for right carpal tunnel syndrome, currently rated as 10 percent disabling.

2. Entitlement to service connection for carpal tunnel syndrome of the left upper extremity.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for neurological disorder, left hip.

5. Entitlement to service connection for neurological disorder, left lower extremity.

6. Entitlement to service connection for neurological disorder, right lower extremity.

7. Entitlement to service connection for chronic prostatitis. 

8. Entitlement to service connection for right hip bursitis.
9. Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2008.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which in pertinent part granted service connection for right carpal tunnel syndrome (CTS), from which the Veteran has appealed the initial assigned 10 percent disability evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Also considered and denied pursuant to the June 2009, and subsequently appealed, are the several additional claims for service connection denoted on the title page above. 

The Veteran then testified during a September 2010 hearing at the RO before a   Decision Review Officer (DRO), a transcript of which is of record. 

During pendency of this appeal to the Board, the RO issued grants of previously denied claims for service connection for depression with anxiety, and for tinnitus. Hence, these matters are no longer before the Board. 

It is further observed that the RO's most recent Supplemental Statement of the Case (SSOC), issued in November 2011, specifically listed all claims presently on appeal, but for that of entitlement to service connection for chronic sinusitis. Notwithstanding this omission, review of the record clearly demonstrates that an appeal was filed as to this issue as well, and hence it is properly before the Board       at this time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required                on his part.


REMAND

Further development of this case is warranted prior to issuance of a final decision. 

Thus far, the Veteran's complete service treatment records (STRs) clearly have not been obtained and associated with the claims file. What is currently on file is limited to his service entrance and separation medical examinations, along with scarce clinical records covering a period of 10 years of active duty service.               

Case history reflects that the RO initially sent a request for all STRs to the Records Management Center (RMC) and received a negative reply. A follow-up records inquiry to the National Personnel Records Center (NPRC) was productive, but     did not yield most of the Veteran's outpatient clinical records (which are presumed to exist, given the duration of the Veteran's service, and the fact that several medical conditions were noted at separation). 

The Board finds that additional measures are needed to assist in eventually locating the identified records. The record indicates that the Veteran originally filed his claims in July 2008, while still on active duty, though by all indication not through a Benefits Delivery at Discharge (BDD) program. Pursuant to VA's adjudication procedure manual, regarding migration of Navy records for separation on or after January 31, 1994 without use of a BDD site, medical records are to be sent to the VA Regional Office having jurisdiction over the separation site. VA Adjudication Procedure Manual M21-1MR, Part III, Subpart iii, Chapter 2, Section B.14.a (Aug. 13, 2009).

The Board notes that M21-1MR in this instance is directly relevant in denoting current VA procedures for handling migration of service records. Given that the Veteran officially underwent separation from naval service at a location in Memphis, Tennessee (according to his form DD-214), this would justify inquiry with the Regional Office assigned to that locale. A remand is therefore warranted.

The Board also recognizes that at this point the Veteran's complete STRs may be unavailable. Where the claimant's service treatment records are not available through no fault of the veteran, VA has a heightened duty to assist in the development of his claim. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365 (1991). This heightened duty to assist includes the obligation to search for alternative medical records, as well as to advise the claimant to obtain other forms of evidence. See Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In accordance with this heightened duty to assist the Veteran, the RO/AMC must provide a supplemental notice letter informing him as to what alternative sources of evidence he may provide in support of the claims on appeal, consistent with the procedures specified within the M21-1MR as to securing other types of competent evidence in lieu of actual service records themselves. See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E                  (Feb. 6, 2012).

In addition to the inquiry to establish service medical history, there is need to arrange for further VA Compensation and Pension examination on the claim for increased rating for right carpal tunnel syndrome, inasmuch as the Veteran last underwent relevant VA examination in May 2009, more than three years ago.             A more contemporaneous depiction of service-connected disability is required. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the appropriate   Regional Office corresponding to where the Veteran underwent his separation from active duty service (Memphis, Tennessee) and attempt to obtain his complete service treatment records, including all outpatient clinical records from service, consistent with the provisions of the VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section B.14.a (Aug. 13, 2009). The RO/AMC should undertake any further available measures that would assist in obtaining the Veteran's complete service treatment records. If such records ultimately are determined to be unavailable, the RO/AMC should prepare a formal memorandum to that effect and associate this documentation with the claims file.

2. Provided that the Veteran's complete service treatment records remain unavailable, the RO/AMC should send  the Veteran a supplemental notice letter advising him that he can submit alternate evidence to support his claims, based upon the list of such alternative documents provided in the M21-1MR, Part III, Subpart iii, Chapter 2, Section E (Feb. 6, 2012). 

3. The RO/AMC should then schedule the Veteran for a VA neurological examination to determine the current severity of his right carpal tunnel syndrome. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected right carpal tunnel syndrome in accordance with the rating criteria specified at 38 C.F.R. § 4.124a, regarding disorders of the neurological system. The VA examiner should initially identify the most affected nerve(s) of the right upper extremity (musculospiral, median, or ulnar), and then further identify the severity of any and all neurological impairment (as incomplete paralysis, but mild, moderate, or severe; or as complete paralysis).

4. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,          11 Vet. App. 268 (1998). 

5. Thereafter, the RO/AMC should readjudicate the claims on appeal (to include the matter of service connection for chronic sinusitis), based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).

